—Action to recover down payment under a contract for the sale of real property, and also expenses relating thereto, as a consequence of the inability of the defendants to give a marketable title. Order granting plaintiff’s motion for summary judgmeüt, and denying defendants’ cross motion, and judgment in favor of the plaintiff entered pursuant thereto under rule 113 of the Rules of Civil Practice unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Hagarty, Acting P. J., Carswell, Nolan and Sneed, JJ.